 Case 1:19-cr-10041-JDB Document 107 Filed 09/16/19 Page 1 of 1 PageID 317
                                        U.S. Department of Justice
                                        Criminal Division




                                       September 16, 2019

Leslie I. Ballin                                               Manubir S. Arora
Ballin Ballin Ballin & Fishman                                 Arora & Lascala
200 Jefferson Ave., Ste. 1250                                  75 West Wieuca Road NE
Memphis, TN 38103                                              Atlanta, GA 30342
(901) 525 – 6278                                               (404) 881 - 8866
lballin@bbfpc.com                                              manny@mannyarora.com

       RE:      United States v. Petway, et al.
                CR. No. 19-cr-10041-JDB
Dear Counsel:

Pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G) and Federal Rules of Evidence 702,
703, and 705, the United States hereby provides notice that it may call Dr. Carl Christensen and
Dr. John R. Schneider, in its case in chief.

You have previously received in discovery Dr. Christensen’s February 10, 2019, file review and
related documentation. The government anticipates that Dr. Christensen will testify regarding
professional practice and the contents of his review.

The government anticipates that Dr. John R. Schneider, Medical Director and President of
Comprehensive Pain & Neurology Center, PLLC, in Murfreesboro, Tennessee, will testify
regarding medical standards for treating patients with opioids in Tennessee. If Dr. Schneider
testifies at trial, he may testify regarding the facts set forth in Paragraphs 3 through 14 of the
indictment, including the CDC guidelines, FDA warnings, and guidance provided to medical
professionals in Tennessee.


                                                               Respectfully,

                                                               s/Jillian Willis
                                                               Jillian Willis
                                                               Trial Attorney
                                                               U.S. Department of Justice
                                                               Criminal Division, Fraud Section
